In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. F, No. 98-4406; to the Court of Appeal, Fifth Circuit, No. 11-KH-471.
Granted. The decision of the court of appeal is reversed. Defendant’s filing below, properly considered as an application for post-conviction relief, State v. Smith, 406 So.2d 1314, 1316 n. 3 (La.1981); Smith v. Cajun Insulation, 392 So.2d 398, 402 n. 2 (1980), was barred because defendant cannot satisfy the custody requirement. La.C.Cr.P. art. 924; State v. Smith, 96-1798, p. 4-6 (La.10/21/97), 700 So.2d 493, 495-96.